Citation Nr: 0715580	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-28 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for residuals of a basal 
cell carcinoma excision at the right cheek pre- auricular 
area, prior to August 30, 2002?

2.  What evaluation is warranted for residuals of a basal 
cell carcinoma excision at the right cheek pre- auricular 
area from August 30, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served for more than 26 years of active duty.  He 
retired in June 1984.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia which denied a compensable rating for 
residuals of an excision of a basal cell carcinoma at the 
right cheek pre-auricular area.

Service connection was initially granted for status post 
removal of a right cheek basal cell carcinoma in a December 
1984 rating decision and a noncompensable rating was assigned 
under 38 C.F.R. § 4.118, Diagnostic Code 7800.  

In January 2005, the veteran testified at a hearing in 
Washington, D.C., before a Veterans Law Judge who is no 
longer employed by the Board.  The veteran was subsequently 
offered a hearing before another Veterans Law Judge but he 
declined the offer.

The Board in March 2005 granted service connection for 
multiple basal cell carcinomas, and then remanded the case.

By a rating decision in April 2005, the rating for residuals 
of an excision of a basal cell carcinoma at the right cheek's 
pre-auricular area was increased to 10 percent disabling 
effective August 30, 2002; a compensable rating prior to that 
date was denied.  In addition individual grants of service 
connection were awarded for twelve other residual excision 
scars due to basal cell carcinomas, including four located on 
the head, face and neck.  An appeal addressing those grants 
was not submitted.


FINDINGS OF FACT

1.  Prior to August 30, 2002, residuals of a basal cell 
carcinoma excision at the right cheek pre-auricular area were 
manifested by no more than slight, if any, facial 
disfigurement, and by no exfoliation, exudation, or itching.  

2.  Since August 30, 2002, residuals of a basal cell 
carcinoma excision at the right cheek pre-auricular area are 
manifested by no more than one characteristic of 
disfigurement.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for residuals of 
a basal cell carcinoma excision at the right cheek pre-
auricular area were not met prior to August 30, 2002. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7800-7806, 7818 
(2002).

2. The criteria for an evaluation in excess of 10 percent for 
residuals of a basal cell carcinoma excision at the right 
cheek pre-auricular area, have not been met since August 30, 
2002. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 4.118, Diagnostic Codes 7800-7806, 7818 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in a August 2003 
statement of the case, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the increased rating claim.  The claim was readjudicated in 
an October 2006 supplemental statement of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date is harmless because the Board 
has determined that the preponderance of the evidence is 
against the claim. Hence, any questions regarding this issue 
are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.


Background

In January 2002, the veteran sought a entitlement to a 
compensable evaluation for residuals of basal cell carcinoma 
of the right cheek, as well as service connection for other 
basal cell carcinoma sites.  

At an October 2003 VA examination, the veteran reported that 
he had a combination of basal and squamous cell carcinoma, as 
well as melanoma.  He reported having a lesion removed from 
the lateral side of his face in 1978.  The veteran also 
reported numerous other lesions removed from various parts of 
his body (16).  The examiner noted that the veteran was 
currently without any symptoms.  The examiner noted a four 
centimeter scar on the veteran's posterior edge of the right 
ear, and on the chin which was covered by a beard.  The 
residual of a basal cell carcinoma of the right cheek was not 
mentioned by the examiner.  A review of the color photographs 
taken at the time of the examination does not reveal more 
than a very slight scar upon close examination.

At a June 2005 VA examination the examiner noted numerous 
excisions of basal cell carcinomas over the veteran's body.  
Examination revealed, in pertinent part, a residual scar from 
the excision of the basal cell carcinoma, right pre-auricular 
area, right cheek which measured 25 millimeters by 5 
millimeters.  The lower end of the scar was raised and it 
tended to bleed when traumatized.  The examiner noted no 
gross asymmetry or soft tissue defects.  The scar was 
superficial, but it was not unstable, tender, or objectively 
painful.  The scar was not bound to the underlying tissue, 
and was not hypopigmented. or hyperpigmented.  However, the 
scar demonstrated ulceration with slight trauma.  The 
examiner opined that the scar was not disfiguring.  

A July 2006 VA outpatient clinic note reveals a history of a 
severe actinic keratosis being removed from the right cheek.  



Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006). 

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes. 38 C.F.R. § 
4.27 (2006). Additionally, although regulations require that 
a disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2006), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

While this appeal was pending the general rating criteria for 
skin disabilities under 38 C.F.R. § 4.118, were revised 
effective August 30, 2002. See 67 Fed. Red. 49590-49599 (July 
31, 2002).  The veteran was notified of the change in 
criteria by the August 2003 statement of the case.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the criteria in effect prior to August 30, 2002, a 
moderately disfiguring scar of the head, face and neck was 
rated as 10 percent disabling.  A slightly disfiguring scar 
was rated as noncompensable.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002).

Alternatively, the veteran's disability could be evaluated by 
analogy to eczema, under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  Under that Code eczema with slight, if any 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area was assigned a noncompensable rating.  Eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, was assigned a 10 percent 
disability rating. 

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7818 
provided that new growth, malignant, skin be rated as scars, 
disfigurement, etc., on the extent of constitutional 
symptoms, physical impairment.

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800, provides that disfigurement of the head, face, or neck, 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement the disability will be rated 
at 30 percent. With one characteristic of disfigurement the 
disability will be rated at 10 percent.

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118 are:

scar 5 or more inches (13 or more 
centimeters.) in length; 

scar at least one-quarter inch (0.6 
centimeters) at wider part; surface 
contour of scar elevated or depressed on 
palpation; 

scar adherent to underlying tissue; skin 
hypo-or hyper-pigmented in an area 
exceeding six square inches (39 square 
centimeters); 

skin texture abnormal (irregular, 
atrophic, shiny, scaly) in an area 
exceeding six square inches (39 square 
centimeters); 

underlying soft tissue missing in an area 
exceeding six square inches (39 square 
centimeters); and, 

skin indurated and inflexible in an area 
exceeding six square inches (39 square 
centimeters).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 2, the 
loss of the auricle is to be rated under Diagnostic Code 6207 
(loss of auricle).

Under 38 C.F.R. § 4.118, Note 3, adjudicators are to take 
into consideration unretouched color photographs when 
assigning an evaluation under these criteria.

Diagnostic Code 7806 which governs disorders rated as eczema, 
provides a noncompensable rating where less than 5 percent of 
the entire body, or less than 5 percent of exposed areas is 
affected, and; no more than topical therapy required during 
the past 12-month period. A 10 percent rating is assigned 
where at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the past 12-month period. A 30 percent rating is assigned 
where 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas are affected, or; when systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period. Or rate 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Code 7801-7805) depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2006).

Diagnostic Code 7818, malignant skin neoplasms (other than 
malignant melanoma) is rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Code 
7801-7805), or impairment of function. 38 C.F.R. § 4.118, 
Diagnostic Code 7818 (2006).



Analysis

a. Evaluation prior to August 30, 2002

The earliest medical evidence subsequent to the veteran 
January 2002 claim for an increased rating is the October 
2003 VA examination.  That examiner did not note the residual 
scar from the basal cell cancer of the right cheek pre-
auricular area.  Color photographs taken at the time of the 
examination do not reveal a disfiguring scar.  In fact the 
closest scrutiny is required to find the slightest 
indentation in the right cheek area. Therefore a compensable 
rating under Diagnostic Code 7800, as disfigurement of the 
face is not appropriate.

Residuals of an excision of a right cheek basal cell 
carcinoma could be evaluated by analogy to eczema, under 
Diagnostic Code 7806.  Here again, however, because the 
residuals can only be described as slight and in a very small 
area, a compensable rating is not for application.  

Likewise as there were no constitutional symptoms or physical 
impairment noted a compensable rating under Diagnostic Code 
7818 is also not available.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7806, 7818 (as in effect prior to August 30, 
2002).

b. Evaluation from August 30, 2002

The June 2005 VA examination noted that the residual scar 
from the basal cell carcinoma, right pre-auricular area 
measured 25 millimeters by 5 millimeters  The lower end of 
the scar was raised and tended to bleed when traumatized and 
demonstrated ulceration with slight trauma. The June 2005 
color photographs disclose numerous band aids over the body, 
neck, head, and face, including the right cheek area.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2006) a 10 
percent evaluation is warranted for a facial scar with one 
characteristic of disfigurement.  As the examiner noted that 
the residual scar from the right cheek basal cell carcinoma 
excision residuals included a scar that was raised at the 
lower end, one characteristic of disfigurement is met.  
Notably, no other characteristic of disfigurement is 
clinically or objectively shown.  As such an evaluation in 
excess of 10 percent is not warranted from August 30, 2002 
under Diagnostic Code 7800.

Diagnostic Code 7806, eczema, does not provide a higher 
rating as the scar covers less than 5 percent of the exposed 
area. (The scar measures only 25 millimeters by 5 
millimeters)

While the evidence establishes that one characteristic of 
disfigurement is present, the evidence does not establish 
visible or palpable tissue loss, gross distortion or two or 
three characteristics of disfigurement; nor does the evidence 
establish that 20 to 40 percent of the exposed area is 
affected, or that systemic therapy is required. As such the 
criteria for a 30 per cent rating are not met under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7806, 7818 (2006).

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, except to the extent indicated 
the preponderance of the evidence is against the veteran's 
claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for residuals of a basal cell carcinoma 
excision at the right cheek pre-auricular area, prior to 
August 30, 2002, is denied.

A rating in excess of 10 percent for residuals of a basal 
cell carcinoma excision at the right cheek pre-auricular 
area, since August 30, 2002, is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


